DETAILED ACTION
This Office Action acknowledges the applicant’s amendment filed 25 March 2022. Claims 1-3, 5, 7-11 and 22-24 are pending in the application.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheshire (US 5,326,020).
Regarding claim 22, Cheshire teaches a meat tray (figure 1) sized and shaped to support raw meat (figure 1: since the tray 10 is used for holding food, it is sized and shaped to support raw meat), the meat tray is composed of a paperboard material (Title), the meat tray comprising: a generally planar base (figure 2, reference 12) wherein the generally planar base extends to a sidewall (figure 2, reference 11) that extends transversely from the planar base to an angled outer transition (figure 2, reference 18) which forms an outer periphery of a tray cavity (figures 1: cavity located inside tray 10); wherein a reference plane extends from the angled outer transition of the meat tray opposite the generally planar base (figure 2: the reference plane would be a line parallel to the base 12 contacting the top of the angled transition 18 near 22); a rim of the meat tray is located at a terminus of the angled outer transition and extends away from the cavity (figure 2, reference 13); wherein the angled outer transition has a radius of about 1/16 inch (figure 3, reference 18 having radius R2: radius R2, as defined by table 1, is equal to 0.024D=(0.024)*(8.75”)=0.21” where D is the diameter of the plate at 8.75”[column 5, lines 40-43]. Therefore the radius of the angled outer transition is R2=0.21” which is about 1/16” [0.0625”]); wherein the rim includes: a planar transition that extends from the angled outer transition and from the cavity (figure 2, reference 24); an outer arcuate rim portion extending from the planar transition (figure 2, reference 38), wherein the outer arcuate rim portion curves away from the reference plane (figure 2, reference 38); and a planar flange (figure 2, reference 26) extending from the outer arcuate rim portion and terminating at an edge (figure 2, end of reference 26 opposite 38).

Claim Rejections - 35 USC § 103
Claim 1-3, 5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheshire et al. (US 5,326,020), in view of Littlejohn et al. (US 6,715,630).
Regarding claim 1, Cheshire teaches a meat tray (figure 1) sized and shaped to support raw meat (figure 1: since the tray 10 is used for holding food, it is sized and shaped to support raw meat), the meat tray is composed of a paperboard material (Title), the meat tray comprising: a generally planar base (figure 2, reference 12) wherein the generally planar base extends to a sidewall (figure 2, reference 11) that extends transversely from the planar base to an angled outer transition (figure 2, reference 18) which forms an outer periphery of a tray cavity (figures 1: cavity located inside tray 10); wherein a reference plane extends from the angled outer transition of the meat tray opposite the generally planar base (figure 2: the reference plane would be a line parallel to the base 12 contacting the top of the angled transition 18 near 22); a rim of the meat tray is located at a terminus of the angled outer transition and extends away from the cavity (figure 2, reference 13); wherein the angled outer transition has a radius of about 1/16 inch (figure 3, reference 18 having radius R2: radius R2, as defined by table 1, is equal to 0.024D=(0.024)*(8.75”)=0.21” where D is the diameter of the plate at 8.75”[column 5, lines 40-43]. Therefore the radius of the angled outer transition is R2=0.21” which is about 1/16” [0.0625”]), wherein the rim includes: a planar transition that extends from the angled outer transition and from the cavity (figure 2, reference 24); an outer arcuate rim portion extending from the planar transition (figure 2, reference 38), wherein the outer arcuate rim portion curves away from the reference plane (figure 2, reference 38); wherein the outer arcuate rim portion has a radius (figure 2 and 3, reference 38 having a radius R3); a planar flange (figure 2, reference 26) extending from the outer arcuate rim portion and terminating at an edge (figure 2, end of reference 26 opposite 38); wherein the planar flange is located between the outer arcuate rim portion and a body end of the meat tray (figure 2: the planar flange 26 Is located between the outer arcuate rim portion 38 and a body end (end of flange 26) of the meat tray 10).
Cheshire does not explicitly teach the outer arcuate rim portion having a radius of about 5/16”. However, Littlejohn does teach the outer arcuate rim portion (figure 5, reference 26) having a radius (figure 6, reference R3) of about 5/16” (figure 6: R3 is the radius of the outer arcuate rim portion. In table 3, profile 1, R3 equals 0.3741 inches, which equates to about 5/16” (0.3125”), as claimed. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the meat tray of Cheshire, to include the outer arcuate rim portion having a radius of about 5/16”, as disclosed by Littlejohn, because having this radius is an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233).
Regarding claim 2, Cheshire, in view of Littlejohn, teach all of the claim limitations of claim 1, as shown above. Furthermore, Littlejohn teaches the planar transition has a span (figure 6: length of the planar transition 34 is the span) extending from angled outer transition of about 0.001 inches to about 1 inch (figure 6: the span is calculated by subtracting x3 from x2. Table 3 [profile 1], shown on page 44 [page with columns 19 and 20] shows x3 as 3.9799 inches and x2 as 3.8226 inches. In this case x3-x2 equals 0.1573 inches which is in the claimed range).
Regarding claim 3, Cheshire, in view of Littlejohn, teach all of the claim limitations of claim 1, as shown above. Furthermore, Littlejohn teaches the angled outer transition has a radius (figure 6, radius R2), and wherein the radius of the angled outer transition divided by a height of the meat tray is between equal to or greater than about 0 (figure 6: R2 is the radius of the angled outer transition and Y5 is the height of the tray 2. In table 3, profile 1, R2 equals 0.2075 inches while Y5 equals 0.6638 inches. Therefore, R2/Y5 equals 0.3126, which is greater than 0, as claimed).
Regarding claim 5, Cheshire, in view of Littlejohn, teach all of the claim limitations of claim 1, as shown above. Furthermore, Cheshire teaches a transition located between the generally planar base and the sidewall (figure 2, reference 14).
Regarding claim 7, Cheshire, in view of Littlejohn, teach all of the claim limitations of claim 1, as shown above. Furthermore, Littlejohn teaches the outer arcuate rim portion has a length (figure 6, arc length defined by A2), wherein the length of the outer arcuate rim portion divided by a height of the meat tray is less than or equal about 1 (figure 6: the arc length of A2 is the outer arcuate rim length and Y5 is the height of the tray 2. In table 3, profile 1, A2 equals 60 degrees while Y5 equals 0.6638 inches. Arc length is defined by ((π*R3*A2)/180). The arc length equals ((3.14*0.3741*60)/180) which equals 0.3916 inches. Therefore, arc length/Y5 equals 0.5899, which is less than or equal about 1, as claimed).
Regarding claim 8, Cheshire, in view of Littlejohn, teach all of the claim limitations of claim 7, as shown above. Furthermore, Cheshire teaches the planar flange has a length (figure 2, reference 26), wherein the length of the planar flange divided by the length of the outer arcuate rim potion of the meat tray is less than or equal to about 1 (the length of the planar flange is between 0.005D and 0.01D with D equal to about 8.75”. Thus, the length of the planar flange is between 0.04375” to 0.0875”. The arc length of the arcuate rim portion can be calculated by the equation (Arc length) = (radius)*(central angle in radians). The radius is R3=0.3741” [Table 3, profile 1 of Littlejohn]. The central angle is A2=60 degrees [Table 3, profile 1 of Littlejohn]. The equation for converting degrees to radians is (Angle in Radians)=(angle in degrees)*(pi/180). Thus, the central angle in radians would be 60 degrees*(3.14/180)=1.047. Therefore, arc length is (0.3741”)* 1.047= 0.392”. So, the length of the planar flange divided by the length of the outer arcuate rim is 0.04375/0.392=0.112 which is less than or equal about 1, as claimed).
Regarding claim 9, Cheshire, in view of Littlejohn, teach all of the claim limitations of claim 1, as shown above. Furthermore, Littlejohn teaches the sidewall is angled with respect to a line about perpendicular to the generally planar base within a range of about 5° to about 80° (figure 3B, reference A1 and table 3 [profile 1]: A1 represents the angle of the sidewall with respect to a line which is perpendicular to the planar base. The angle is 27.5° which is within a range of about 5° to about 80°, as claimed).
Regarding claim 10, Cheshire, in view of Littlejohn, teach all of the claim limitations of claim 1, as shown above. Furthermore, Cheshire teaches the planar flange may be angled with respect to a line about perpendicular to the generally planar base within a range of about 0° to about 80° (figure 2, as shown in the annotated figure below: the angle would appear to be roughly 30°, which is within a range of about 0° to about 80°, as claimed).

    PNG
    media_image1.png
    401
    809
    media_image1.png
    Greyscale


Regarding claim 11, Cheshire, in view of Littlejohn, teach all of the claim limitations of claim 1, as shown above. Furthermore, Cheshire teaches the edge faces away from the reference plane (figure 2: Bottom of planar flange 26 faces away from reference plane which would be almost parallel to the planar transition 24).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cheshire et al. (US 5,326,020), in view of Littlejohn et al. (US 6,715,630), as applied to claim 1 above, and further in view of Colombo et al. (US 6,695,138).
Cheshire, in view of Littlejohn, teach all of the claim limitations of claim 1, as shown above. Cheshire, in view of Littlejohn, do not explicitly teach the meat tray generally planar base having four corners. However, Colombo does teach a meat tray (figure 3A) having a generally planar base figure 3A and 3B, reference 33) having four corners (figure 3A).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the meat tray of Cheshire, in view of Littlejohn, to include the generally planar base having four corners, as disclosed by Colombo, because having to modify the circular shaped meat tray of Cheshire, in view of Littlejohn, with the rectangular shaped meat tray of Colombo as claimed would entail a mere change in shape of the meat tray and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cheshire et al. (US 5,326,020), as applied to claim 22 above, and further in view of Colombo et al. (US 6,695,138).
Cheshire does not explicitly teach the meat tray generally planar base having four corners. However, Colombo does teach a meat tray (figure 3A) having a generally planar base figure 3A and 3B, reference 33) having four corners (figure 3A).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the meat tray of Cheshire, to include the generally planar base having four corners, as disclosed by Colombo, because having to modify the circular shaped meat tray of Cheshire with the rectangular shaped meat tray of Colombo as claimed would entail a mere change in shape of the meat tray and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claim 1-3, 5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheshire et al. (US 5,326,020), in view of Littlejohn et al. (US 6,715,630) and Littlejohn et al. (US 20100264202).
Regarding claim 1, Cheshire teaches a meat tray (figure 1) sized and shaped to support raw meat (figure 1: since the tray 10 is used for holding food, it is sized and shaped to support raw meat), the meat tray is composed of a paperboard material (Title), the meat tray comprising: a generally planar base (figure 2, reference 12) wherein the generally planar base extends to a sidewall (figure 2, reference 11) that extends transversely from the planar base to an angled outer transition (figure 2, reference 18) which forms an outer periphery of a tray cavity (figures 1: cavity located inside tray 10); wherein a reference plane extends from the angled outer transition of the meat tray opposite the generally planar base (figure 2: the reference plane would be a line parallel to the base 12 contacting the top of the angled transition 18 near 22); a rim of the meat tray is located at a terminus of the angled outer transition and extends away from the cavity (figure 2, reference 13); wherein the angled outer transition has a radius of about 1/16 inch (figure 3, reference 18 having radius R2: radius R2, as defined by table 1, is equal to 0.024D=(0.024)*(8.75”)=0.21” where D is the diameter of the plate at 8.75”[column 5, lines 40-43]. Therefore the radius of the angled outer transition is R2=0.21” which is about 1/16” [0.0625”]), wherein the rim includes: a planar transition that extends from the angled outer transition and from the cavity (figure 2, reference 24); an outer arcuate rim portion extending from the planar transition (figure 2, reference 38), wherein the outer arcuate rim portion curves away from the reference plane (figure 2, reference 38); wherein the outer arcuate rim portion has a radius (figure 2 and 3, reference 38 having a radius R3); a planar flange (figure 2, reference 26) extending from the outer arcuate rim portion and terminating at an edge (figure 2, end of reference 26 opposite 38); wherein the planar flange is located between the outer arcuate rim portion and a body end of the meat tray (figure 2: the planar flange 26 Is located between the outer arcuate rim portion 38 and a body end (end of flange 26) of the meat tray 10).
Cheshire does not explicitly teach the outer arcuate rim portion having a radius of about 5/16”. However, Littlejohn (‘630) does teach the outer arcuate rim portion (figure 5, reference 26) having a radius (figure 6, reference R3) of about 5/16” (figure 6: R3 is the radius of the outer arcuate rim portion. In table 3, profile 1, R3 equals 0.3741 inches, which equates to about 5/16” (0.3125”), as claimed. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the meat tray of Cheshire, to include the outer arcuate rim portion having a radius of about 5/16”, as disclosed by Littlejohn (‘630), because having this radius is an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233).
Cheshire, in view of Littlejohn (‘630) do not explicitly teach wherein the angled outer transition has a radius of 1/16 inch (although Cheshire teaches the angled outer transition has a radius of about 1/16 inch, as shown in the rejection above, Cheshire does not explicitly teach the angled outer transition has a radius of 1/16 inch) . However, Littlejohn (‘202) does teach the angled outer transition (figure 3-B, reference R2) has a radius of 1/16 inch (paragraph 82: Littlejohn ‘202 states that R2 is between 0.025” and 0.125”. The claimed value of 1/16” is equal to 0.0625” which is between 0.025” and 0.125”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the meat tray of Cheshire, in view of Littlejohn (‘630), to include the angled outer transition has a radius of 1/16 inch, as disclosed by Littlejohn (‘202), because it has been held that discovering an optimum value involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 2, Cheshire, in view of Littlejohn (‘630) and Littlejohn (‘202), teach all of the claim limitations of claim 1, as shown above. Furthermore, Littlejohn (‘630) teaches the planar transition has a span (figure 6: length of the planar transition 34 is the span) extending from angled outer transition of about 0.001 inches to about 1 inch (figure 6: the span is calculated by subtracting x3 from x2. Table 3 [profile 1], shown on page 44 [page with columns 19 and 20] shows x3 as 3.9799 inches and x2 as 3.8226 inches. In this case x3-x2 equals 0.1573 inches which is in the claimed range).
Regarding claim 3, Cheshire, in view of Littlejohn (‘630) and Littlejohn (‘202), teach all of the claim limitations of claim 1, as shown above. Furthermore, Littlejohn (‘630) teaches the angled outer transition has a radius (figure 6, radius R2), and wherein the radius of the angled outer transition divided by a height of the meat tray is between equal to or greater than about 0 (figure 6: R2 is the radius of the angled outer transition and Y5 is the height of the tray 2. In table 3, profile 1, R2 equals 0.2075 inches while Y5 equals 0.6638 inches. Therefore, R2/Y5 equals 0.3126, which is greater than 0, as claimed).
Regarding claim 5, Cheshire, in view of Littlejohn (‘630) and Littlejohn (‘202), teach all of the claim limitations of claim 1, as shown above. Furthermore, Cheshire teaches a transition located between the generally planar base and the sidewall (figure 2, reference 14).
Regarding claim 7, Cheshire, in view of Littlejohn (‘630) and Littlejohn (‘202), teach all of the claim limitations of claim 1, as shown above. Furthermore, Littlejohn (‘630) teaches the outer arcuate rim portion has a length (figure 6, arc length defined by A2), wherein the length of the outer arcuate rim portion divided by a height of the meat tray is less than or equal about 1 (figure 6: the arc length of A2 is the outer arcuate rim length and Y5 is the height of the tray 2. In table 3, profile 1, A2 equals 60 degrees while Y5 equals 0.6638 inches. Arc length is defined by ((π*R3*A2)/180). The arc length equals ((3.14*0.3741*60)/180) which equals 0.3916 inches. Therefore, arc length/Y5 equals 0.5899, which is less than or equal about 1, as claimed).
Regarding claim 8, Cheshire, in view of Littlejohn (‘630) and Littlejohn (‘202), teach all of the claim limitations of claim 7, as shown above. Furthermore, Cheshire teaches the planar flange has a length (figure 2, reference 26), wherein the length of the planar flange divided by the length of the outer arcuate rim potion of the meat tray is less than or equal to about 1 (the length of the planar flange is between 0.005D and 0.01D with D equal to about 8.75”. Thus, the length of the planar flange is between 0.04375” to 0.0875”. The arc length of the arcuate rim portion can be calculated by the equation (Arc length) = (radius)*(central angle in radians). The radius is R3=0.3741” [Table 3, profile 1 of Littlejohn (‘630)]. The central angle is A2=60 degrees [Table 3, profile 1 of Littlejohn (‘630)]. The equation for converting degrees to radians is (Angle in Radians)=(angle in degrees)*(pi/180). Thus, the central angle in radians would be 60 degrees*(3.14/180)=1.047. Therefore, arc length is (0.3741”)* 1.047= 0.392”. So, the length of the planar flange divided by the length of the outer arcuate rim is 0.04375/0.392=0.112 which is less than or equal about 1, as claimed).
Regarding claim 9, Cheshire, in view of Littlejohn (‘630) and Littlejohn (‘202), teach all of the claim limitations of claim 1, as shown above. Furthermore, Littlejohn (‘630) teaches the sidewall is angled with respect to a line about perpendicular to the generally planar base within a range of about 5° to about 80° (figure 3B, reference A1 and table 3 [profile 1]: A1 represents the angle of the sidewall with respect to a line which is perpendicular to the planar base. The angle is 27.5° which is within a range of about 5° to about 80°, as claimed).
Regarding claim 10, Cheshire, in view of Littlejohn (‘630) and Littlejohn (‘202), teach all of the claim limitations of claim 1, as shown above. Furthermore, Cheshire teaches the planar flange may be angled with respect to a line about perpendicular to the generally planar base within a range of about 0° to about 80° (figure 2, as shown in the annotated figure below: the angle would appear to be roughly 30°, which is within a range of about 0° to about 80°, as claimed).

    PNG
    media_image1.png
    401
    809
    media_image1.png
    Greyscale


Regarding claim 11, Cheshire, in view of Littlejohn (‘630) and Littlejohn (‘202), teach all of the claim limitations of claim 1, as shown above. Furthermore, Cheshire teaches the edge faces away from the reference plane (figure 2: Bottom of planar flange 26 faces away from reference plane which would be almost parallel to the planar transition 24).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cheshire et al. (US 5,326,020), in view of Littlejohn et al. (US 6,715,630) and Littlejohn et al. (US 20100264202), as applied to claim 1 above, and further in view of Colombo et al. (US 6,695,138).
Cheshire, in view of Littlejohn (‘630) and Littlejohn (‘202), teach all of the claim limitations of claim 1, as shown above. Cheshire, in view of Littlejohn (‘630) and Littlejohn (‘202), do not explicitly teach the meat tray generally planar base having four corners. However, Colombo does teach a meat tray (figure 3A) having a generally planar base figure 3A and 3B, reference 33) having four corners (figure 3A).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the meat tray of Cheshire, in view of Littlejohn (‘630) and Littlejohn (‘202), to include the generally planar base having four corners, as disclosed by Colombo, because having to modify the circular shaped meat tray of Cheshire, in view of Littlejohn (‘630) and Littlejohn (‘202), with the rectangular shaped meat tray of Colombo as claimed would entail a mere change in shape of the meat tray and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Response to Amendment
The declaration under 37 CFR 1.132 filed 25 March 2022 is insufficient to overcome the rejection of claim 22 based upon 35 U.S.C. 102(a)(1)  as set forth in the last Office action because:  
The declaration under 37 CFR 1.132 is directed towards the rejection of claim 1. As stated in the MPEP, patent rule 37 CFR 1.132 states “When any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section”. In other words, the affidavit is used to make an attempt to overcome a rejection or objection to a claim. The declaration filed 25 March 2022 only discusses claim 1 (section 7 on page 2). The claim limitation for which the affidavit is in reference to is regarding the new claim limitation of “wherein the angled outer transition has a radius of about 1/16 inch” which was not previously considered in view of claim 1. Therefore, the affidavit is improper since the affidavit discusses a claim limitation which was not previously rejected in claim 1. 
Although the affidavit is improper for the reasons set forth above, the points of the affidavit will be discussed in the “Response to Arguments” section below since applicant makes the same arguments with respect to claims 1 and 22.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 25 March 2022, with regards to claim 22, have been fully considered but they are not persuasive.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
Regarding claim 1, applicant argues that the prior art does not disclose the new limitation of “wherein the angled outer transition has a radius of about 1/16 inch”. As shown in the rejections of claim 1, Littlejohn (‘202) does teach his feature. Applicants only argument against this reference states “With respect to the argument that (4) newly introduced references Littlejohn (US 20100264202) allegedly teaches R2 can be between 0.025" and 0.125" (at paragraph 82) and White (US 20120248180) allegedly teaches a smaller R2 (listed as R3) of 0.02", this is likewise traversed. As Mr. Tibbets explains, a person of ordinary skill in the art recognizes the Littlejohn reference is directed to a fluted plate while White is directed to an ornamental plate. Neither of these are intended to be a sealed meat tray. Neither reference appears to one of ordinary skill in the art to have relevance to the claimed invention of the present Patent Application. This also does not change the fact that 3.3/16" still cannot be "about" 1/16". In response to applicant's argument that Littlejohn (‘202) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Littlejohn reference is in the applicants field of endeavor since both the present application and prior art are trays/plates. Since the prior art is analogous, the rejection remains proper.
Regarding the rejection of claims 1 and 22, in view of Cheshire, applicant states discusses the same points discussed during the interview on 24 February 2022. The arguments are focused on the following points:
The term "about" is not defined in the specification and the dimension shows no criticality in regard to the specification.
The present Application's radius with a 1/16 inch angled outer transition represents 0.7% of the total plate length, whereas, the prior art radius with a 3.3/16 inch R2 represents 2.4% of the total plate length, which is evidence that the difference is minor.
Applicant's invention has a sharp radius (corner) while the prior art had a wide radius (flared curve region), which is an argument related more to Claim 3 since the specification discusses the "corner" aspect with regard to a ratio between the radius and the height (paragraph 42).
Relevance of newly introduced references, Littlejohn (US 20100264202), allegedly teaches R2 can be between 0.025" and 0.125" (at paragraph 82) and White (US 20120248180) allegedly teaches a smaller R2 (listed as R3) of 0.02".
Regarding point 1 above, applicant states “the term "about," not defined in the specification or the dimension, shows no criticality in regard to the specification, "about" as a tolerance, to the contrary, and as explained by Mr. Tibbets, a person of ordinary skill in the art upon reading the specification and drawings, it is clear that the "about" is a tolerance for the following reasons:
A person of ordinary skill in the art recognizes that a 1/16" radius can be difficult 
to measure on a thermoformed plate, hence the "about." 
A person of ordinary skill in the art recognizes that 3.3/16" (or 0.21") is 
considerably larger and relatively easy to accurately measure. Thus, a person of 
ordinary skill in the art recognizes 3.3/16" (or 0.21") is not a tolerance for 1/16". 
A person of ordinary skill in the art likewise recognizes that 3.3/16" (or 0.21") as 
disclosed in Cheshire is an absolute dimension and has no tolerance given nor 
suggest it would be a tolerance to 1/16".”
Examiner respectfully disagrees. Applicant is attempting to state that the term “about” references a tolerance. As can be seen in the specification of the application (paragraph 41), applicant explicitly uses the term “tolerance” when referencing the size of the plate “paperboard meat tray 2 may have an overall length as indicated by line 38 of about 8 15/16 inch with an illustrative tolerance of about +/- 3/32 inch. The width of paperboard meat tray 2, excluding outer rim 18 and planar flange 20, may be about 8 1/4 inch with a tolerance of about +/- 3/32 inch, as indicated by line 40. The length of tray cavity 4, at outer periphery 16, may be about 8 3/64 inch with a tolerance of about +/- 3/32 inch as indicated by line 42”. These are the only discussion points using the term “tolerance”. When it comes to any other dimension, applicant only states “about” without including a possible tolerance. This can be seen in the next line, which states “Furthermore, planar transition 14 may have a span extending from angled outer transition 12 of about 3/64 inch, and may have a range of about 0.001 inch to about 1 inch, as indicated at 44. In this illustrative embodiment, angled outer transition 12 may have a radius of about 1/16 inch as indicated at 46 and outer rim 18 may have a radius of about 5/16 inch as indicated at 48”. As can be seen, a tolerance is not mentioned with regards to the angled outer transition having a radius of about 1/16”. If a tolerance was truly intended to encompass the term “about”, this would have been stated in the specification.
Further regarding point 1, applicant states “With specific regard to "the dimension shows no criticality in regard to the specification," a person of ordinary skill in the art would, likewise, disagree for several reasons”. 
“First, as Mr. Tibbets explains in his Declaration, the objective of the rim portion of the claimed tray is "to resist edge wicking which causes flange failure/deformation under the compressive forces of plastic shrink wrap" so the tray is able "to compete against plastic-wrapped foam meat trays" as a person of ordinary skill in the art will recognize. (See specification at paras. [0002] and [0003].) The specification goes on to say that: the edge is kept away from the cavity of the meat tray. The distance the exposed edge is from the cavity, combined with the tendency of the plastic wrap to seal against the outer flange, appears to prevent moisture migration and to protect the exposed outer edge. (Specification at para. [0031].) Nothing in Cheshire teaches to a person of ordinary skill in the art that 3.3/16" may accomplish this function”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., to resist edge wicking which causes flange failure/deformation under the compressive forces of plastic shrink wrap" so the tray is able "to compete against plastic-wrapped foam meat trays) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As stated in the rejection above, Cheshire teaches the angled outer transition having a radius of about 1/16 inch. The cited reasons for having this specific dimension are not relevant since the reasons are not claimed. Furthermore, even if the reasons were claimed, it would fall under intended use of the angled outer transition. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). 
	
Second, Cheshire fails to teach or disclose that there is any criticality from keeping the cavity of the plate away from its edge. In contrast, the angled outer transition of the claimed invention is the structure that separates the tray's cavity from its rim. The specification says that: unexpectedly, the distance the exposed edge is from the cavity combined with the tendency of the plastic wrap to seal against the outer flange appears to prevent moisture migration to protect the exposed outer edge. (Specification at [0036].) Without the angled outer transition, there is no separation between the cavity and the exposed outer edge. In other words, the criticality of the angled outer transition is expressed. A person of ordinary skill in the art will recognize that the 3.3/16 flared curved region of Cheshire does not create a meaningful separation between the plate's cavity and its outer edge. In Fig. 3 of the present Application, a substantive transition is depicted between the tray's cavity and the structures of the rim. In contrast, Fig. 3 of Cheshire depicts a gradual flare that does not demonstrate a substantive transition between the plate cavity and its outer rim. This is unsurprising as Cheshire's plate is not designed to hold a plastic wrapped seal and keep fluid from wicking into the plate's edge. Thus, as explained in the specification, a person of ordinary skill in the art will recognize the angled outer transition and its radius is important. Thus, a person of ordinary skill in the art will recognize that 3.3/16 inch, which produces the gradual flare, cannot be "about" 1/16 inch, which produces a defined angled transition between the cavity and the rim. Examiner respectfully disagrees. As applicant stated, its critical for the present application to have an angled outer transition, which is disclosed by Cheshire. The actual dimension of the angled outer transition is not the critical value, just the existence of the angled outer transition is critical.
Third, comparing a commercial paperboard tray application to a plate patent is erroneous. As Mr. Tibbets explains, to a person unskilled in the art, the difference between a plate and a tray may appear nominal. But to a person of ordinary skill in the art, differences between a commercial tray and a paper plate are considerable. For example, a person of ordinary skill in the art understands that the claimed tray is for providing a means to transport various meats to consumers. This tray is designed to be wrapped with plastic film and has a flange construction which provides a means for sealing the meat within the tray without leaking. A person of ordinary skill in the art would understand that a paper plate is not designed for commercial purposes and is designed to be the end product provided to the consumer. A plate is not designed to be a commercial container for meats and its outer flange is not designed to provide a leak proof sealing surface for plastic film. Thus, 3.3/16" cannot be "about" 1/16". Mr. Tibbets further explains that it is understandable that a person not of any skill in the art of such thermoformed paper products believes there may be little difference between a tray and a plate. On the other hand, a person of ordinary skill in such art understands that a paperboard tray is a flat container having sides and a predefined size used for carrying food and is a different structure than a paperboard plate, which is a dish, typically circular, from which food is eaten or served. Differences between the claimed tray and other paperboard products are explained in paragraphs [0002] through [0005] of the present Patent Application. Despite what Cheshire says about trays, it is analogizing them to paper plates not to commercial trays designed to be covered with plastic wrap. Furthermore, Cheshire, as discussed throughout the reference, is directed to a pleated plate. A person of ordinary skill in the art would not look to pleated plates to determine a sufficient tolerance, or consider its dimensions "about" the same for a tray of the type claimed in the present Patent Application. Thus, 3.3/16" cannot be "about" 1/16". Examiner respectfully disagrees. This argument does not support the criticality of the dimension of the angled outer transition, just the importance of having the angled outer transition. Again, Cheshire discloses an angled outer transition having a dimension. To reiterate, the argument presented above is directed towards the intended use of the angled outer transition, not the criticality of the dimension of the angled outer transition. 
Fourth, as Mr. Tibbets further identifies, Cheshire actually teaches the opposite of the claimed invention. The Cheshire patent, at Column 5 line 46, states: "[i]t is the relationship between the various portions of the rim configuration which are essential to the present invention." Column 6 line 1, further explains this relationship by describing arcuate annular region 18 (R2) by the calculation of .015D to .03D (.015*8.75=.13125") to (.03*8.75=.2625"). Column 6 line 48, describes the outer transition region 38 (R3) by the calculation of .008D (.008D*8.75=.07") to .01D (.01*8.75=.0875"). A person of ordinary skill in the art would understand that the relationship of R2 to R3, which is "essential to the present invention" in Cheshire, is that R2 is always larger than R3. A meat tray in the present Application has a top in radius = .0625" / 8.938" = .007D and outer transition radius = .3125"/8.938"=.035D. The relationship of the meat tray's top in radius to its outer transition radius is the top's in radius is always smaller than the outer transition radius. A person of ordinary skill in the art recognizes this is the opposite of the description in Cheshire, and thus, fails to teach or disclose the claimed invention. Thus, 3.3/16" cannot be "about" 1/16". This argument is directed to the importance of the relationship between the dimensions of the prior art. Although this may be true, Cheshire discloses the angled outer transition being about 1/16”, and thus the argument is moot. 
As a summation, Examiner respectfully disagrees. As stated during the interview, the term "about" is not defined in the specification in any meaningful way and the dimensions disclosed in the specification show no criticality. The specification, specifically paragraph 32, states “The angled outer transition, extending from the inclined sidewall, opposite the curved base transition, may have a radius of about 1/16 inch” and then later states “The skilled artisan will appreciate that these measurements and dimensions are approximations and only demonstrative of an illustrative embodiment to assist in further understanding the character of the disclosed meat trays. It will be appreciated that the disclosed meat trays may be formed with alternative dimensions yet maintain the characteristics of the meat trays disclosed herein. Such alternative meat trays are contemplated to be within the scope of this disclosure”. This paragraph explicitly states that the measurements have no criticality since alternative dimensions may be used. 
Regarding point 2, applicant states “With respect to the argument that (2) the present Application's radius with a 1/16 inch angled outer transition represents 0.7% of the total plate length, whereas the prior art radius with a 3.3/16 inch R2 represents 2.4% of the total plate length, which is evidence the difference is minor, and likewise incorrect. 
“First, Mr. Tibbets explains that, contrary to the allegation, a person of ordinary skill in the art will recognize 0.7% of the total plate length it is substantively different than 2.4% of the total plate length. It is understandable that one not skilled in the art would see no difference, but there is. A person of ordinary skill in the art recognizes that trays typically have length and/or width constraints which cannot be exceeded. This is because of available rack space, or possibly an established carton the tray must fit into, can be predefined. Plates do not normally have these constraints. Less usable container space is a problem.” This argument is based on the intended use of the tray and not the claimed subject matter at hand. Applicant is reminded the specification of the present application states the plate can be 8 15/16 inches wide (paragraph 32) which equates to 8.9375”. The Cheshire reference states the tray is approximately 8.75” (column 5, lines 43-46) which would take up similar spaces.
Second, and as a corollary to length, a more important distinction according to Mr. Tibbets, that was not considered, is volume. Again, marginalizing the differences between a paper plate (or tray that is used the same as a paper plate) and a commercial tray is understandable from the point of view of one unskilled in the art. However, a person of ordinary skill in the art recognizes that a commercial tray design must consider the volume of the tray, as well as the outside perimeter dimensions. Volume is critical as it should be maximized, and in this case, correspond to the volume of an existing foam tray being replaced. Outside perimeter dimensions are critical as rack or display case space is always at a premium. Rack space is typically predefined and cannot be enlarged. A person of ordinary skill in the art understands that a small decrease in volume may not meet the requirement for the product being carried in a commercial tray. Also, a small increase in perimeter dimension can make a large difference if the tray must fit into an existing rack or is displayed multiple trays wide or high, where the increase in length or width, when multiplied by the number of trays displayed. Such increase in dimension may cause the number of trays able to be displayed to be reduced. Replacing the existing top in radius with a 3.3/16" radius, while keeping the same outer perimeter dimensions, results in a volume reduction of 5.5%. A person of ordinary skill in the art understands that this is substantial. If the same volume is retained after the top in radius is replaced, the tray's outer perimeter dimensions then grow by 0.083" per side for a total of .166" overall. A person of ordinary skill in the art understands that this is a substantial increase when rack or display case space is considered”. Again, applicant appears to be arguing that the current application is being modified to incorporate a 3.3/16” radius of Cheshire. Applicant is reminded that the rejection is simply based on the fact that the prior art discloses the angled outer transition is about 1/16”, as claimed.
Third, this meat tray is designed to be sealed with a flat plane of film adjacent to the top flange. As described in the specification, the edge needs to be kept away from the cavity of the meat tray. (See specification at para [0031].) As Mr. Tibbets explains, this tapered area begins at the tangent point between the angles sidewall 10, the beginning of the angles outer transition 12, and ends at the tangent point of the angled outer transition 12 and the horizontal plane created by the film. Extending a vertical line from the beginning of this tapered area to the flat film plane, a region is created which can be measured. This area with the 1/16" radius is .0008 square inches and the area created by the 3.3/16" radius is .0063 square inches. This is more than a 787% increase. A person of ordinary skill in the art understands that this area must be kept as small as possible to prevent the liquid from uncooked meats from spilling into this area. Thus, 3.3/16" cannot be "about" 1/16"”. As stated above and in the interview summary, mailed 1 March 2022, the term "about" gives a range to work with. In this application, 3.3/16" is about 1/16". Examiner further stated that the present applications radius represents 0.7% of the total plate length. The prior art radius represents 2.4% of the total plate length. This is further evidence that the difference in from 1/16" and 3.3/16" is minor and thus the prior art discloses the claimed dimension with respect to "about 1/16 inch". Furthermore, applicant is reminded that the arguments are directed towards unclaimed limitations (applying a film).
Regarding point 3, applicant states “With respect to the argument that (3) applicant's invention has a sharp radius (corner) while the prior art had a wide radius (flared curve region), which is an argument related more to Claim 3 since the specification discusses the "corner" aspect with regard to a ratio between the radius and the height (paragraph 42), it is respectfully traversed. As Mr. Tibbets explains, because the claimed dimension in Claim 1 is a corner, the discussions herein are not believed to only be directed to Claim 3. Nevertheless, 3.3/16" still cannot be "about" 1/16"”. Examiner respectfully disagrees. As stated in the rejection above, Cheshire teaches the claim limitations of claim 1 and 22 since Cheshire teaches the claimed subject matter.
Regarding point 4, applicant states “With respect to the argument that (4) newly introduced references Littlejohn (US 20100264202) allegedly teaches R2 can be between 0.025" and 0.125" (at paragraph 82) and White (US 20120248180) allegedly teaches a smaller R2 (listed as R3) of 0.02", this is likewise traversed. As Mr. Tibbets explains, a person of ordinary skill in the art recognizes the Littlejohn reference is directed to a fluted plate while White is directed to an ornamental plate. Neither of these are intended to be a sealed meat tray. Neither reference appears to one of ordinary skill in the art to have relevance to the claimed invention of the present Patent Application. This also does not change the fact that 3.3/16" still cannot be "about" 1/16"”. This argument was addressed above.
Since the prior art discloses the claim limitations of the claims, the claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Examiner, Art Unit 3735